Citation Nr: 9935395	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  98-04 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for acne vulgaris as a 
result of exposure to herbicides.

3.  Entitlement to service connection for sebaceous cyst as a 
result of exposure to herbicides.

4.  Entitlement to service connection for follicular 
infundibular cyst as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's mother


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to February 
1973 and from November 1976 to June 1980, to include a period 
of service in the Republic of Vietnam from August 1971 to May 
1972.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Montgomery, Alabama, which denied entitlement to service 
connection for PTSD, acne vulgaris as a result of exposure to 
herbicides, sebaceous cyst as a result of exposure to 
herbicides, and follicular infundibular cyst.  The veteran 
filed a timely notice of disagreement and perfected a 
substantive appeal.  In August 1999, the veteran and his 
mother testified at a hearing before a member of the Board 
sitting at Montgomery, Alabama.

The issue of service connection for acne vulgaris, a 
sebaceous cyst, and a follicular infundibular cyst as a 
result of exposure to herbicides will be discussed in the 
Remand portion of this decision. 


FINDING OF FACT

The veteran's claim for service connection for PTSD is 
plausible.

CONCLUSION OF LAW

The veteran's claim for entitlement to service connection for 
PTSD is well grounded.  38 U.S.C.A. §  5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question which must be determined is whether 
the veteran has submitted well-grounded claims.  38 U.S.C.A. 
§ 5107(a) (West 1991).  A person who submits a claim for 
benefits administered by the Secretary shall have the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  A well-grounded claim is a plausible claim, one 
that is meritorious on its own or capable of substantiation.  
Robinette v. Brown, 8 Vet.App. 69, 73-74 (1995); Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  The truthfulness of 
evidence is presumed for purposes of determining if a claim 
is well grounded.  Robinette, 8 Vet.App. at 75-76; King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498, 506 (1995).  If the claimant has not presented a well-
grounded claim, then the appeal fails as to that claim, and 
the Board is under no duty pursuant to 38 U.S.C.A. § 5107(a) 
to assist the claimant any further in the development of that 
claim.  Murphy, 1 Vet.App. at 81.

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision holding that VA cannot assist a 
claimant in developing a claim which is not well grounded.  
Morton v. West, 12 Vet. App. 477 (1999). 

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim. 

Under the applicable criteria, service connection may be 
granted for a disability as a result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§  1110, 
1131 (West 1991).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (1999).

The veteran contends, in essence, that he is entitled to 
service connection for PTSD. Specifically, he reported having 
experienced certain stressors during his period of active 
service in the Republic of Vietnam.  The veteran's service 
administrative record shows that his military occupational 
specialty (MOS) was clerk typist. During his testimony before 
the Board in August 1999, the veteran asserted that he was in 
a transportation company wherein he drove a mail truck and 
traveled a great deal.  He stated that he was assigned to the 
403rd Transportation Company.  The veteran's stressors were 
said to include being on a police call and witnessing 
numerous Vietnamese civilians being fired upon in 1971; 
riding on a military bus that ran over a pedestrian; coming 
under mortar and sniper attacks; and having someone trying to 
kill his commanding officer by blowing up his bed.  The 
veteran indicated that his stressful events occurred between 
1971 and 1972.

A VA psychiatric examination was conducted in September 1997.  
The diagnosis was chronic mild PTSD.

The veteran has testified that the aforestated stressors are 
associated with his tour of duty in the Republic of Vietnam.  
The veteran's mother testified that the veteran was never the 
same since his return from service and has, since then, 
experienced symptoms associated with PTSD.  

The most recent VA psychiatric examination revealed a 
diagnosis of PTSD based on inservice stressors as reported by 
the veteran.  Accordingly, the Board finds that the veteran's 
claim for entitlement to service connection for PTSD is 
plausible and therefore well grounded within the meaning of 
38 U.S.C.A. §  5107(a) (West 1991).


ORDER

The veteran's claim for entitlement to service connection for 
PTSD is well grounded, and to this extent only, the claim is 
granted. 


REMAND

Having determined that the veteran's claim for entitlement to 
service connection for PTSD is well grounded, the Board must 
now consider whether it may render a pertinent decision based 
on the evidence of record.  See Bernard v. Brown, 4 Vet.App. 
384 (1993).  If the claim is well grounded, the merits of the 
claim will be evaluated after the duty to assist under 
38 U.S.C.A. § 5107(b) (West 1991) has been fulfilled.

38 C.F.R. § 3.304(f) provided that service connection for 
PTSD requires medical evidence establishing a clear diagnosis 
of the condition, credible supporting evidence that the 
claimed inservice stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the 
claimed inservice stressor.

During the course of this appeal 38 C.F.R. § 3.304(f) was 
revised.  38 C.F.R. § 3.304(f) provides that service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor and credible supporting 
evidence that the claimed in-service stressor occurred.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  The effective date of the revision is March 7, 
1997.  38 C.F.R. § 3.304(f).  The RO has not had the 
opportunity to review the revised regulation in conjunction 
with the veteran's claim for PTSD.

In West v. Brown, 7 Vet.App. 70 (1994), the Court held that 
in addition to demonstrating the existence of a stressor, the 
facts must also establish that the alleged stressful event 
was sufficient to give rise to PTSD.  Id. at 98-99.  In West, 
the Court held that the sufficiency of the stressor is a 
medical determination, and therefore adjudicators may not 
render a determination on this point in the absence of 
independent medical evidence.  The Court also held in West 
that a psychiatric examination for the purpose of 
establishing the existence of PTSD was inadequate for rating 
purposes because the examiners relied, in part, on events 
whose existence the Board had rejected.

In approaching a claim for service connection for PTSD, the 
question of the existence and character of an event claimed 
as a recognizable stressor must be resolved by adjudicatory 
personnel.  If the adjudicators, having given due 
consideration to all matters of credibility raised by the 
record, conclude that the record establishes the existence 
and character of such an alleged stressor or stressors, then 
and only then, the case should be referred for a medical 
examination to determine the sufficiency of the stressor and 
as to whether the remaining elements required to support the 
diagnosis of PTSD have been met.

The veteran has stated that he was assigned to the 403rd 
Transportation Company wherein he was said to be responsible 
for driving a mail truck and traveling for other duty while 
in a combat zone in the Republic of Vietnam.  The veteran's 
stressors were said to include being on a police call and 
witnessing numerous Vietnamese civilians being fired upon in 
1971; riding on a military bus that ran over a pedestrian; 
coming under mortar and sniper attacks; and having someone 
trying to kill his commanding officer by blowing up his bed.  
It is the Board's opinion that an attempt should be made to 
verify the aforestated stressors.  

A review of the record shows that the service medical records 
for the first period of active duty have not been furnished 
by the appropriate service department.  Accordingly, the 
Board fins that these records should be obtained.

Accordingly, the case is REMANDED for the following action: 

1.  The RO should inform the veteran of 
the requirements necessary to establish a 
well-grounded claim as set forth in 
Caluza.  The RO should furnish the 
veteran the appropriate release of 
information forms in order to obtain 
copies of all VA, military, and private 
medical records pertaining to treatment 
and evaluation of his PTSD that are not 
already of record.  He should be asked to 
identify the dates he has received 
treatment at the VA medical facility in 
Birmingham for the disabilities in issue.  
The RO should then obtain all records, 
which are not on file.

The RO should also request that the 
veteran provide any additional 
information regarding his stressors.  
This information should include the 
dates, locations (name of base(s), and 
the units to which he was assigned and 
the approximate months and years when 
stressors occurred.  This veteran should 
identify the occasions when he and his 
unit came under enemy fire.  He should be 
asked if any casualties were sustained.  

He may submit statements from fellow 
service members or others who witnessed 
or knew of the alleged events at the time 
of their occurrence.  The veteran should 
be told that the information is critical 
in order to obtain supportive evidence of 
the stressful events and that failure to 
respond may result in adverse action.  He 
should be informed that he has the 
opportunity to submit additional evidence 
and arguments in support of all his 
claims.

2.  Thereafter, the RO should request the 
National Personnel Records Center (NPRC) 
to furnish the service medical records 
for the veteran's first period of active 
duty.  The NPRC should also be requested 
to furnish copies of the veteran's 
personnel records.  The NPRC should also 
be requested to conduct a search of the 
sick call and morning reports for the 
403rd Transportation Company with regard 
to confirming any casualties as reported 
by the veteran.

3.  Following the receipt of the above 
requested information, the RO should 
request the assistance of all other 
appropriate sources, to include U. S. 
Armed Services Center for Research of 
Unit Records (USASCRUR), in verifying the 
reported stressors. USASCRUR should be 
requested to identify any other sources, 
which may have pertinent information.

4.  The RO should make a determination as 
to whether the veteran was engaged in 
combat with the enemy.

5.  If the RO has verified a stessor(s), 
a VA examination should be conducted by a 
psychiatrist in order to determine the 
nature and severity of the claimed PTSD.  
The RO is to inform the examiner that 
only a stressor(s), which has been 
verified by the RO may be used as a basis 
for a diagnosis of PTSD.  The claims 
folder and a copy of this Remand must to 
be made available to the examiner in 
conjunction with the examination.  All 
indicated tests are to be conducted. 

If the diagnosis of post-traumatic stress 
disorder is deemed appropriate, the 
examiner should specify whether each 
stressor found to be established by the 
record sufficient to produce post-
traumatic stress disorder; and whether 
there is a link between the current 
symptomatology and one or more of the 
inservice stressors found to be 
established by the record and found 
sufficient to produce post-traumatic 
stress disorder by the examiners.

6.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the issues of service 
connectio for PTSD, and acne vulgaris, a 
sebaceous cyst, and a follicular 
infundibular cyst as a result of exposure 
to herbicides. 

If the benefits sought are not granted, a Supplemental 
Statement of the Case should be issued to the veteran and his 
representative and they should be provided an opportunity to 
respond.  The claims folder should then be returned to the 
Board for further review, as appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals







